       Case: 3:20-cv-00108-wmc Document #: 28 Filed: 02/24/21 Page 1 of 6




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

GABRIEL JOHNSRUD, ESTATE OF
LOGAN JOHNSRUD and ERIK
JOHNSRUD,

                            Plaintiffs and
                            Crossclaim Defendants,             OPINION AND ORDER

NORTH CENTRAL STATES REGIONAL                                       20-cv-108-wmc
COUNCIL OF CARPENTERS HEALTH FUND,

                            Involuntary Plaintiff
                            and Cross-Claimant,

       v.

WOOD COUNTY and NATHAN DEAN,

                            Defendants.


       Plaintiffs Gabriel Johnsrud, a minor child of Logan Johnsrud, Estate of Logan

Johnsrud, and Erik Johnsrud assert Fourth Amendment excessive force claims against

defendants Wood County and one of its law enforcement officers, Deputy Sheriff Nathan

Dean, arising out of Dean’s intentionally shooting and killing Logan Johnsrud and

accidently shooting and injuring Erik Johnsrud. Two days before the deadline for filing

dispositive motions, plaintiffs filed a motion for leave to file an amended complaint, in

which they seek to add factual allegations, apparently in an effort to align the allegations

in the complaint with discovery. In addition, plaintiff Erik Johnsrud seeks to allege a new

Fourteenth Amendment due process claim to his existing Fourth Amendment excessive

force claim. (Dkt. #19.) Having reviewed defendants’ opposition, as well as plaintiffs’
          Case: 3:20-cv-00108-wmc Document #: 28 Filed: 02/24/21 Page 2 of 6




proposed reply brief,1 the court will deny the motion, finding that (1) the additional factual

allegations are unnecessary, and (2) plaintiffs’ delay in adding a Fourth Amendment claim

would unduly prejudice defendants’ ability to secure expert testimony and prepare a

dispositive motion.



                                          BACKGROUND

          Plaintiffs filed their original complaint on February 6, 2020, asserting Fourth

Amendment claims against defendants based on Deputy Sheriff Dean’s use of deadly force

against Logan and Erik Johnsrud. On April 7, 2020, Magistrate Judge Crocker held a

preliminary pretrial conference with the parties and entered a pretrial conference order the

next day, which provides in pertinent part:

                 Amendments to the Pleadings: June 15, 2020
                 Amendments to the pleadings may be filed and served without
                 leave of court through the date set forth above. After that,
                 Federal Rule of Civil Procedure 15 applies, and the later a party
                 seeks leave of the court to amend, the less likely it is that justice
                 will require the amendment.

(Prelim. Pretrial Conf. Order (dkt. #14) 2.)

          As detailed in defendants’ opposition, the parties conducted discovery, with

defendants producing documents and videos over the course of the summer of 2020, and

some additional documents being produced in September and October. Plaintiffs also

deposed a number of Wood County employees in September, October, and November

2020.




1
    Plaintiffs’ motion to file a reply brief (dkt. #25) is GRANTED.

                                                  2
       Case: 3:20-cv-00108-wmc Document #: 28 Filed: 02/24/21 Page 3 of 6




       On January 29, 2021, defendants’ expert’s report was timely disclosed, opining in

part that: “Deputy Dean shot toward Logan and Erik Johnsrud repeatedly 1) as a result of

‘suicide by cop,’ and 2) even though at this range, Deputy Dean would only hit his target

37% of the time.” (Pls.’ Mot. (dkt. #19) 2.)



                                         OPINION

       The parties dispute the appropriate standard for determining whether leave should

be granted. Defendants maintain that plaintiffs must show good cause for their delay in

seeking an amendment under Rule 16(b), because the preliminary pretrial conference order

sets a deadline for filing amended complaints. (Defs.’ Opp’n (dkt. #23) 3 (citing Trustmark

Ins. Co. v. Gen & Cologne Life Re of Am., 424 F.3d 542, 553 (7th Cir. 2005)).) For their

part, plaintiffs contend that their motion is governed by Rule 15(a)(2), which states that

leave to amend should be given when justice so requires.

       While the court admits that there has been some confusion of the appropriate rule

in the past, the preliminary pretrial conference order itself now expressly adopts Rule

15(a)(2) in determining whether leave to amend should be given for any motions to amend

filed after the court’s deadline for filing amended pleadings without leave of court.

Critically, the preliminary pretrial conference does not contain a deadline for filing motions

for leave to amend pleadings requiring a court order. As such, contrary to defendants’

suggestion, plaintiffs’ motion is not seeking to amend the preliminary pretrial conference

amendment deadline; instead, plaintiffs are seeking leave to file an amended pleading just

as their motion states, which is plainly governed by Rule 15.



                                              3
       Case: 3:20-cv-00108-wmc Document #: 28 Filed: 02/24/21 Page 4 of 6




       Generally, this court grants motions to amend freely as justice requires, but may

deny leave to amend under Federal Rule of Civil Procedure 15(a) for undue delay, bad

faith, undue prejudice to the opposing party, or futility. See Dubicz v. Commonwealth Edison

Co., 377 F.3d 787, 792 (7th Cir. 2004).

       As an initial point, amending the operative complaint here to add more definite

factual allegations is unnecessary, since defendants did not seek dismissal of the complaint

based on a failure to plead as required under Rule 8 or a failure to state a claim under Rule

12(b)(6). Of course, plaintiffs may rely on additional facts developed through discovery

in seeking summary judgment or opposing defendants’ motion to the same effect, but

plaintiffs need not amend their pleading to do so. See, e.g., EastStar Sols., Ltd. v. Owens, No.

16-C-1551, 2018 WL 2012915, at *4 (E.D. Wis. Apr. 28, 2018) (“To the extent that the

amended complaint proposes to add factual allegations that are not contained in the

existing complaint, or to add or delete legal theories, it is unnecessary.”); Seipler v. Cundiff,

No. 08 C 50257, 2011 WL 2960745, at *2 (N.D. Ill. July 19, 2011) (amendment is

unnecessary if plaintiff seeks to simply add “factual allegations in support of [p]laintiff’s

existing claims”).

       More substantially, plaintiffs seek to add a Fourth Amendment due process claim

as to plaintiff Erik Johnsrud based on Deputy Dean’s decision to shoot at Logan Johnsrud

while Erik was in very close proximity. Not only can this court find no justification for

plaintiffs’ undue delay in bringing this motion to add a new legal claim, but defendants

would be unduly prejudiced if the court permitted the amendment. As to the timeliness

of their motion, plaintiffs rest their entire explanation on the statement that “Deputy Dean


                                               4
       Case: 3:20-cv-00108-wmc Document #: 28 Filed: 02/24/21 Page 5 of 6




would only hit his target 37% of the time” in defendants’ expert’s January 2021 report.

However, the court is wholly unconvinced that an opinion of defendants’ expert justify

plaintiff now asserting an entirely new theory of liability just days before the summary

judgment deadline in this case. If anything, the availability of this alternative claim should

have been known to plaintiffs based on the facts before them at the time they filed their

amended complaint, or at least by the time defendants served the bulk of their discovery

last summer.

       Moreover, plaintiffs’ long delay would prejudice defendants.                 Not only have

plaintiffs filed this motion two days before the original dispositive motion deadline, but

both sides’ expert disclosure deadlines have passed. While the court extended the summary

judgment deadline by one month (all that is permitted under the current trial schedule) to

accommodate briefing on the present motion for leave to amend, defendants would still be

prejudiced by having to address a new legal claim -- even if based on the same facts as

supporting the Fourteenth Amendment claim -- a couple of weeks before the dispositive

motion deadline.2

       Finally, while not raised by defendants, the court also concludes that the proposed

amended complaint does not state a claim under the Fourth Amendment, also making the

amendment futile. As the United States Supreme Court explained in County of Sacramento

v. Lewis, 523 U.S. 833 (1998), to allege a Fourth Amendment due process claim based on




2
  Plaintiffs maintain that they were willing to accommodate further changes to the schedule, but
such a “concession” would likely create too much compression for the court to maintain the current
pretrial schedule and trial date, changes the court is reluctant to make, at least when plaintiffs are
unable to articulate any good cause under Rule 16 for such a last-minute change.

                                                  5
       Case: 3:20-cv-00108-wmc Document #: 28 Filed: 02/24/21 Page 6 of 6




“unforeseen circumstances [that] demand an officer’s instant judgment,” which is certainly

the case here, a plaintiff must demonstrate a “purpose to cause harm.” Id. at 853–54. At

most, plaintiffs’ proposed amended complaint alleges that defendant Dean acted

“recklessly,” but that is not the appropriate standard. See id. at 853 (even “precipitate

recklessness fails to inch close enough to harmful purpose” to “shock the conscious”).

Moreover, unlike in County of Sacramento, plaintiff Erik Johnsrud was already seized before

Deputy Dean discharged his firearm -- or at least he has adequately alleged that he was

seized -- and, therefore, his claims fairly fit within the Fourth Amendment seizure

framework as already alleged. Id. at 844.

      For all these reasons, the court will deny plaintiffs’ motion for leave to amend their

complaint.



                                         ORDER

      IT IS ORDERED that:

      1) Plaintiffs’ motion to amend complaint (dkt. #19) is DENIED.

      2) Plaintiffs’ motion to file a reply brief (dkt. #25) is GRANTED.

      Entered this 24th day of February, 2020.

                                            BY THE COURT:

                                            /s/
                                            __________________________________
                                            WILLIAM M. CONLEY
                                            District Judge




                                              6
